Citation Nr: 0532112	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a heart disability. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel



INTRODUCTION

The veteran served on active duty from June 1950 to March 
1954 and from January 1955 to August 1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO decision that denied the 
veteran's claim of service connection for a left bundle 
branch block.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that claims denied as not well-grounded between the period 
beginning on July 14, 1999, and ending on November 9, 2000, 
may be readjudicated, in certain instances, as if the 
previous decision had never been made.  38 U.S.C.A. § 5107 
note.

Here, the RO denied the veteran's original claim for a left 
bundle branch block (a cardiac finding) in an October 1998 
decision.  The veteran was informed of the adverse decision 
and did not timely file an appeal.  In July 2002, the RO 
readjudicated the claim on a de novo basis, indicating that 
the claim was being reconsidered in light of the VCAA.  
Clearly, the October 1998 RO decision predates the time 
period within which a claim may be readjudicated anew under 
the VCAA.  Given this, the Board is under a legal duty to 
first determine if there is new and material evidence to 
reopen the claim, regardless of what the RO may have 
determined in this regard. 


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  In an October 1998 RO decision, service connection for a 
left bundle branch block was denied.  The veteran was 
properly notified of the adverse decision and given his 
appellate rights.  He did not appeal.

3.  Since the time of the October 1998 decision, evidence has 
been received that has not been previously submitted to 
agency decision makers; this evidence establishes that the 
veteran has a current heart disability.  The aforementioned 
evidence is neither cumulative nor redundant of the evidence 
of record in October 1998; and it relates to an unestablished 
fact necessary to substantiate the veteran's claim; and 
raises a reasonable possibility of substantiating the claim.

4.  The preponderance of the evidence demonstrates that the 
veteran's left bundle branch block does not represent a 
distinct heart disease or injury; any current heart 
disability, to include coronary artery disease, is not 
related to inservice findings of a left bundle branch block 
or any disease or injury in service; coronary artery disease 
first manifested many years after his service discharge. 


CONCLUSIONS OF LAW

1.  The October 1998 RO rating decision that denied service 
connection for a left bundle branch block is final.  38 
U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.201, 20.302 (2004).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a heart 
disability.  38 U.S.C.A. §§ 1101, 1131, 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.303 (2004).

3.  A heart disability was not incurred in or aggravated by 
active service; and it may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

There are no pertinent findings from the veteran's first 
period of service.  His heart was consistently normal on 
clinical evaluation.

Regarding the veteran's second period of service, it is noted 
that he underwent an enlistment examination in January 1955, 
at which time his heart (thrust, size, rhythm, and sounds) 
was normal.  His blood pressure was 100/60, while sitting.  
Subsequent annual examinations in April and November 1958, 
March 1959, May 1960, November 1964, and August 1968 reveal 
that his heart was normal. 

On discharge and immediate reenlistment examination in June 
1972, a left bundle branch block was noted as a defect.  
Based on the aforementioned finding, the veteran was 
scheduled for a cardiology consultation examination.  On 
consultation examination in July 1972, it was noted that he 
had been apparently healthy; and he denied any history of 
chest pain, shortness of breath, erythema, ankle edema, 
dyspnea on exertion, rheumatic fever, or hypertension.  A 
chest X-ray was noted as normal.  An electrocardiogram (EKG) 
showed a complete left bundle branch block.  It was noted 
that his condition was asymptomatic and no treatment was 
required.  The impression was a complete left bundle branch 
block with the etiology unknown, Class I A. 

On an annual physical examination in July 1973, it was noted 
that the veteran's heart was clinically normal.  It was also 
noted that he had a left bundle branch block.  A workup of 
the cardiac system, completed in June 1972, was described as 
negative and he was noted to be asymptomatic.  On physical 
examination in July 1974, the veteran's heart was noted as 
normal on clinical evaluation.  During the course of 
hospitalization in June and July 1974, for unrelated 
conditions, it was noted that an EKG showed a right atrial 
abnormality and a complete left bundle branch block.  

There are no records, which are dated from the mid 1970 to 
the mid 1990s, showing complaints, diagnoses, or treatment of 
a heart disability. 

A May 1998 EKG was noted as abnormal.  A left bundle branch 
block was noted.  In June 1998, the veteran indicated he 
might have anterior chest pain on exertion.   Following an 
examination, it was noted he had a complete bundle branch 
block on EKG, and questionable angina pectoris.  

A June 1998 cardiovascular stress echocardiogram was normal. 

A September 1998 VA heart examination report shows that the 
veteran had a history of having an underlying left bundle 
branch block in 1972 with no other contemporaneous symptoms.  
A work-up was performed (at that time) and described as 
negative for any underlying disease.  It was noted he since 
had a left bundle branch block on every EKG but had no 
history of a myocardial infarction.  It was opined that he 
had no symptoms and there was no retrospective data 
suggesting he has ever had an infarction.  Following an 
examination, it was noted that the veteran had an abnormal 
EKG as his baseline with a left bundle branch block.  It was 
noted that the veteran's condition was a variant of normal, 
and that there was no clinical or pathological correlation 
between a left bundle branch block and a disease process.  
Rather, the left bundle branch block was described as an 
incidental finding.  It was also opined that there was no 
evidence of underlying coronary artery disease.

By an October 1998 RO decision, service connection for a left 
bundle branch block was denied as not well-grounded.  The RO 
essentially indicated that the veteran had no current 
disability, and explained that a left bundle branch block was 
not a disease or injury and not subject to service 
connection.

Private medical records, dated in August 2002, show that the 
veteran had a left bundle branch block and such was thought 
to be responsible for falsely decreased activity in the 
anteroseptum.  Stress test findings included adenosine 
sestamibi with nonspecific symptoms of adenosine-induced 
chest discomfort.  

In October 2002, the veteran was hospitalized at Wausau 
Hospital, complaining of chest discomfort.  Treatment 
included an off pump coronary artery bypass graft by 5.  
Diagnoses included status post myocardial revascularization 
via off pump coronary artery bypass grafting by 5, 3 vessel 
coronary artery disease, and hypertension.  In December 2002, 
it was noted that the veteran did not have any EKG 
abnormalities.  Follow-up treatment reports show that the 
veteran had been doing quite well aside from hypotension 
following exercise. 

A June 2003 VA compensation examination report shows that the 
examiner reviewed the claims folder.  Following an 
examination, the diagnoses included a left bundle branch 
block, coronary artery disease status post 5 vessel coronary 
artery bypass graft, and hyperlipidemia.  It was opined that 
the veteran's current cardiac condition (coronary artery 
disease) was in no way related to his "sc" left bundle 
branch block and that he had no other obvious chronic cardiac 
condition.  It was explained that a bundle branch block was 
an electrical conduction problem while coronary artery 
disease was a cholesterol/plaque problem. 
      
VCAA

The Board observes that the VCAA eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

Review of the claims folders reveals compliance with the 
VCAA.  That is, by way of a letter dated in June 2002, as 
well as a September 2003 statement of the case and an October 
2004 and June 2005 supplemental statements of the case, the 
RO advised the veteran of -- the elements of service 
connection, the notice and assistance provisions of the VCAA, 
what types of evidence VA was obligated to obtain, and what 
types of evidence VA would assist the veteran in obtaining if 
he provided the requisite information.  Thus, the Board is 
satisfied that the RO has provided the veteran all required 
notice.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO issued the VCAA notice in a 
June 2002 letter prior to the RO's July 2002 determination.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  In this case, although the VCAA 
notice letter to the veteran does not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The June 2002 letter 
expressly told him to identify all evidence of any post-
service treatment for a left bundle branch block, and provide 
a detailed history about the condition to include all 
information from the date of onset to the present.  

The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claim. Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard, supra; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if any 
defect can be found, is harmless error.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, and the veteran has 
submitted many private medical records.  There are no records 
for which the veteran completed a release that have not been 
obtained. VA examinations and medical opinions have been 
obtained as to the claimed condition.  Therefore, the Board 
is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

In this case, the Board finds that the VA has done everything 
reasonably possible to assist the veteran.  Therefore, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Therefore, he will not 
be prejudiced as a result of the Board proceeding to the 
merits of the claim.  The VA has a duty to assist the 
appellant in the development of facts pertinent to his claim.

Application to Reopen

As discussed in the Introduction, the claim of service 
connection for a left bundle branch block (a cardiac finding) 
was the subject of an adverse prior final decision in October 
1998.  As a result, service connection for that condition may 
now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2005); 38 C.F.R. § 
3.156 (2005); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a) 
(2005).  "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When the RO reviewed the veteran's original claim of service 
connection for a left bundle branch block in October 1998, it 
considered, among other things, his service medical records 
and a September 1998 VA examination report.  This evidence 
established that a left bundle branch block was noted in 
service and that he continued to have this finding after 
service.  In addition, the September 1998 VA examination 
report noted that the veteran's cardiac condition was a 
variant of normal, and that he did not have coronary artery 
disease.  The claim was denied on the basis that the veteran 
did not have a current disability which was subject to 
service connection.  It was determined that a left bundle 
branch block was not a disease or injury.

Evidence received since the October 1998 final disallowance 
includes VA and private medical evidence, including a 
compensation examination performed in June 2003.  This 
evidence establishes that the veteran has a current heart 
disability, namely coronary artery disease.  This evidence 
was not previously submitted to agency decision makers; it is 
neither cumulative nor redundant of the evidence of record in 
October 1998; it relates to an unestablished fact necessary 
to substantiate the veteran's claim; and it raises a 
reasonable possibility of substantiating the claim.  The 
evidence submitted is therefore new and material, and the 
claim is reopened.  To this limited extent, the appeal is 
granted.



Merits of Claim 

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection for 
cardiovascular disease may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004); 
see also Savage v. Gober, 10 Vet. App. 488 (1997).  Finally, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

The Board will first address whether the veteran is entitled 
to service connection for a left bundle branch block.  

The evidence shows that a left bundle branch block was noted 
on EKG studies during the course of the veteran's second 
period of service.  He continues to have this cardiac finding 
today.  Significantly, a VA examiner noted in a September 
1998 VA compensation report that the veteran's cardiac 
condition (presumably, to include his bundle branch block) 
was a variant of normal.  In June 2003, the examiner 
essentially indicated that the left bundle branch block was 
not a chronic cardiac condition.  

Pertinent law and regulations specifically limits entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
There is no evidence establishing that the veteran's left 
bundle branch block is a disease or injury; as such, service 
connection for this finding may not be granted.

It is acknowledged that the June 2003 VA examiner indicated 
that the left bundle branch block was "sc" or service-
connected.  This notation is of little probative value.  The 
Board does not dispute that a left bundle branch block was 
first noted in service.  The fact remains, however, that such 
is only a finding and not a disease entity or injury.  
Consequently, service connection may not be established for 
this finding. 

Now, the Board will consider whether the veteran is entitled 
to service connection for a heart disability.  The veteran 
has been diagnosed as having coronary artery disease, which 
is a chronic heart disability.  First, the veteran's service 
medical records are silent for this condition.  In fact, his 
heart was consistently deemed normal during both periods of 
active duty.  Second, coronary artery disease was not 
indicated within one year of his service separation.  
Coronary artery disease was first noted in 2002, several 
decades after service.  There is no evidence linking current 
coronary artery disease to a disease or injury in service.  
In addition, in June 2003, a VA examiner specifically 
indicated that coronary artery disease was not related to the 
left bundle branch block.

It is acknowledged that the veteran argues that his left 
bundle branch block is subject to service connection, and 
that CAD is related to military service.  It is well 
established that laypersons, such as the veteran, cannot 
provide competent evidence when an expert opinion is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For these reasons, the claim must be denied.  There is no 
benefit of the doubt that can be resolved in the veteran's 
favor.




ORDER

New and material evidence has been received to reopen the 
claim.  Entitlement to service connection for a heart 
disability is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


